UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4083



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY WAYNE ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:00-cr-137-1-F)


Submitted:   August 30, 2006            Decided:   September 29, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerry Wayne Robinson appeals the district court’s order

revoking his supervised release and sentencing him to twenty-four

months of imprisonment.        On appeal, Robinson argues that, because

the district court sentenced him above the Chapter 7 advisory

policy   statement     range     to        the     statutory     maximum   without

explanation, his sentence is procedurally unreasonable. We affirm.

           This court recently held in United States v. Crudup,

F.3d     , 2006 WL 2243586 (4th Cir. Aug. 7, 2006), that it reviews

sentences imposed upon the revocation of supervised release to

determine whether the sentence is “plainly unreasonable.”                   If the

court determines that a revocation sentence is procedurally or

substantively   unreasonable,         it    must     then   decide     whether   the

sentence is plainly unreasonable.                Crudup at *5.

           In   this   case,     Robinson’s         sentence     was   within    the

applicable statutory maximum and the court expressly stated that it

considered the Chapter 7 advisory policy statement range of eight

to fourteen months.      The district court questioned Robinson and

heard from defense counsel, as well as the probation officer.                    The

district court, however, did not explicitly state any reasons for

its decision to sentence Robinson above the policy statement range

to the statutory maximum.

           In Crudup, we reiterated that, although a district court

must consider the Chapter 7 policy statements and the 18 U.S.C.A.


                                      - 2 -
§ 3553(a) (West 2000 & Supp. 2006) factors applicable to revocation

sentences, the court has broad discretion to revoke its previous

sentence and impose a term of imprisonment up to the statutory

maximum.    Crudup at *4.      We further reaffirmed that “‘a court’s

statement of its reasons for going beyond non-binding policy

statements in imposing a sentence after revoking a defendant’s

supervised release term need not be as specific as has been

required when courts departed from guidelines that were, before

[United States v.]Booker, [543 U.S. 220 (2005),] considered to be

mandatory.’”    Id. at *4 (quoting United States v. Lewis, 424 F.3d

239, 245 (2d Cir. 2005)) (emphasis in original).

            Although the district court did not articulate at the

hearing its reasons for sentencing Robinson beyond the policy

statement   range,   we   find   that    the    sentence    is   not   plainly

unreasonable.    The record indicates that Robinson received two

downward    departures    on   his   original    sentence    based     on   his

substantial assistance.        See U.S. Sentencing Guidelines Manual

§ 7B1.4, p.s., comment. (n.4) (2005).          Furthermore, the probation

officer stated to the court that Robinson has an “appalling” record

and is “nothing less than a professional criminal.”                Given the

broad latitude afforded the district court to impose statutory

maximum revocation sentences, the court’s consideration of the

relevant policy statement range, and substantial support for the




                                     - 3 -
court’s decision in the record, we find that the sentence is not

plainly unreasonable.

          Accordingly,   we   affirm    the   district   court’s   order

revoking Robinson’s supervised release and imposing a twenty-four-

month sentence.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                - 4 -